Exhibit 10.32

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) dated as of March 27, 2009, (the
“Effective Date”) by and among Green Mountain Coffee Roasters, Inc., a Delaware
corporation, with its head office located at 33 Coffee Lane, Waterbury, Vermont
05676-1529 (“GMCR”) and TC Global, Inc. f/k/a Tully’s Coffee Corporation, a
Washington corporation with its head offices located at 3100 Airport Way South,
Seattle, Washington 98134 ( “Tully’s”).

WHEREAS, GMCR and Tully’s have previously entered into an Asset Purchase
Agreement, dated as of September 15, 2008, as amended by Amendment No. 1 thereto
dated November 12, 2008 and Amendment No. 2 thereto dated February 6, 2009 (the
“Transaction Agreement”), whereby GMCR is purchasing the assets associated with
the wholesale business of Tully’s, including the “Tully’s” world-wide brand and
other trade names, trademarks and service marks;

WHEREAS, simultaneously with the execution hereof, GMCR and Tully’s have entered
into a Supply Agreement, dated as of the date hereof (the “Supply Agreement”),
whereby GMCR has agreed to supply Tully’s with Licensed Products and Other
Coffee Products;

WHEREAS, conditional upon the successful completion of the transactions
contemplated in the Transaction Agreement and Supply Agreement, GMCR has agreed
to grant Tully’s a license to trademarks, including the “Tully’s” world-wide
brand (excluding Japan) and other trade names, trademarks and service marks, to
use such marks in accordance with the terms of the Agreement herein;

WHEREAS, agreement of Tully’s and GMCR, respectively, to enter into this License
Agreement is a condition precedent to each party’s obligations to close the
transactions contemplated by the Transaction Agreement;

WHEREAS, upon the closing of the transactions contemplated by the Transaction
Agreement, GMCR as the new owner of the “Tully’s” brand wants to ensure the
quality of the product sold as Tully’s coffee at “Tully’s” branded retail,
franchised and licensed locations;

NOW THEREFORE in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

I. DEFINITIONS

The following terms in this Agreement shall have the following meanings:

“Affiliate” shall mean, with respect to a party, all employees, family or other
relatives, officers, directors, and equity holders of such person, as well as
any other Person controlling, controlled by or under common control with such
party, where “control” means the ownership, directly or indirectly, of a
controlling share of the equity interests of the party or the possession

 

Portlnd2-4766999.2 0027692-00002    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

by other means, whether directly or indirectly, of the power to direct the
management and policies of a party.

“Benchmark Store” shall mean a bona fide, standalone Licensed Retail Store open
for business in the ordinary and commercially reasonable course for such store
in accordance with the terms of this Agreement.

“Change of Control” shall mean with respect to any party hereto (i) any sale,
transfer, assignment or other disposition, whether by operation of law or
otherwise, of the voting or other securities, which results in any single third
party owning more than a majority of such party’s voting stock, (ii) the sale of
substantially all of such party’s assets in one or a series of transactions to a
single third party buyer, (iii) a merger or consolidation of such party with any
other third party entity, or (iv) the acquisition by a third party of the right
to nominate a controlling majority of members of the board of directors of such
party.

“Contract Year” shall have the meaning set forth in the Supply Agreement.

“Force Majeure” shall have the meaning set forth in the Supply Agreement.

“Licensed Product” shall mean [***].

“Licensed Retail Store” shall mean a physical retail location operating under
certain Licensed Marks under this Agreement by Tully’s or its sublicensees at
which brewed coffee is the primary product sold to the end-use consumer for on
and off premises consumption. For the avoidance of doubt, the term Licensed
Retail Store includes both standalone locations (e.g., Benchmark Stores) and
physical retail locations within larger environments with their own separate
menus and facilities (e.g., counter space, cash register or order pick-up), for
example: kiosks, store-in-store locations (e.g., [***]), locations sharing space
with food service establishments (e.g., [***]), and locations within other
large-scale facilities (e.g., airports, hospitals, manufacturing facilities
(e.g., [***]) and educational institutions (e.g., [***]); provided, however,
that nothing within such larger environments shall constitute a Licensed Retail
Store except the specific areas where coffee is ordered, brewed, sold and
consumed.

“North America” shall mean the United States of America, Canada, Mexico and the
Islands of the Caribbean.

“Other Coffee Products” shall have the meaning set forth in the Supply
Agreement.

“Products” shall have the meaning set forth in the Supply Agreement.

“Promotional and Advertising Material” shall mean labels, packaging, advertising
brochures, catalogues and other written or graphic material, all advertising,
including television,

 

Portlnd2-4766999.2 0027692-00002   2  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

radio, newspaper and other media advertising, signage, stationery, store and
point-of-sale displays, and all other materials upon which any of the Licensed
Marks are placed.

“TCAP License” shall mean the October 12, 2007 Exclusive License Agreement
between Tully’s and Tully’s Coffee Asia Pacific, Inc., in the form attached at
Exhibit 1 without modification.

II. GRANT OF RIGHTS

(a) GMCR is the owner of all right, title and interest in and to certain trade
names associated with the “Tully’s” brand, as more fully set forth in Schedule A
attached hereto (the “Business Names”), and certain trade and service marks set
forth in Schedule B attached hereto (the “Trademarks”), including, without
limitation, all goodwill associated therewith, all registrations and
applications to register associated therewith, and all claims, causes and rights
to sue arising therefrom. The Business Names and Trademarks are hereinafter
collectively referred to as the “Licensed Marks.”

(b) Subject to the terms and conditions of this Agreement, GMCR hereby grants
[***].

(c) [***].

(d) [***].

(e) [***].

(e) [sic] [***].

(f) [***].

(g) [***].

(h) [***].

(i) [***].

 

III. RIGHTS OF OWNERSHIP AND LIMITATION ON EXCLUSIVITY

(a) Tully’s acknowledges that: (i) as between the parties, the Licensed Marks
are the exclusive property of GMCR; (ii) nothing in this Agreement shall give
Tully’s any right, title or interest in or to the Licensed Marks by themselves
or in combination with any other words, except in accordance with the express
terms of this Agreement; and (iii) all use and any goodwill generated through
the use of the Licensed Marks shall inure exclusively to the benefit of and be
owned by GMCR.

(b) [***].

(c) [***].

(d) [***].

(e) Tully’s acknowledges that GMCR has the exclusive worldwide right (excluding
Japan), and nothing in this Agreement shall grant Tully’s any rights thereof, to
use the Licensed Marks for wholesale and retail sale of products that utilize
Keurig, Incorporated’s single-cup

 

Portlnd2-4766999.2 0027692-00002   3  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

brewing technology, or any similar technology developed in the future by Keurig,
Inc. or any successors or Affiliates, including without limitation K-Cups
portion packs and K-Cups.

IV. NOTICE TO THE PUBLIC

(a) Tully’s (or its sublicensees) shall prominently display at each Licensed
Retail Store a sign stating that (i) Tully’s (or its sublicensees) is an
independent owner of such Licensed Retail Store operating the Licensed Retail
Store under a license from GMCR, (ii) Tully’s (or its sublicensees) is not
affiliated with GMCR in any other manner, and (iii) GMCR has no interest in the
Licensed Retail Store. GMCR reserves the right to specify the form, content and
manner of display of such notice.

(b) Tully’s shall not use the name “Tully’s” in its corporate name, with the
exception of the registration of a d/b/a or similar assumed name certificate.

V. TERM

The term of this Agreement (“Term”) is perpetual until this Agreement is
terminated by either party in accordance with the terms herein.

VI. USAGE STANDARDS

(a) Tully’s shall use the Licensed Marks only for uses expressly permitted under
this Agreement.

(b) Tully’s shall not use any other mark, name, style, logo or design, other
than the Licensed Marks, in connection with the Licensed Products without the
prior written consent of GMCR.

(c) Tully’s shall not register, or attempt to register, any of the Licensed
Marks or any other mark, name, style, logo or design that is confusingly similar
to any of the Licensed Marks.

(d) Tully’s shall not alter the Licensed Marks, develop derivatives or new
variations of the Licensed Marks, or combine the Licensed Marks with other
marks, designs, names, styles words or branding, without the prior written
consent of GMCR. All new versions, derivatives and variations of the Licensed
Marks, and any designs, words, or branding developed or acquired by Tully’s that
is confusingly similar to the Licensed Marks, shall be and are owned exclusively
and entirely by GMCR (including all goodwill associated therewith) and shall be
deemed to be Licensed Marks governed by the terms of this Agreement.

(e) Tully’s shall not affiliate the Licensed Marks, or any of them, with
offensive or repugnant materials or practices, such as, without limitation, hate
speech or discrimination based on race, ethnic or religious heritage,
nationality, gender, sexual preference, pornography or other

 

Portlnd2-4766999.2 0027692-00002   4  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

obscenity; illegal use of drugs or alcohol or any other illegal activity,
rotten, spoiled, or otherwise unhealthful food or beverages.

(f) Whenever Tully’s uses the Licensed Marks in connection with any licensed use
pursuant to this Agreement, Tully’s shall cause the “®” symbol to be placed
adjacent to each federally registered Licensed Mark and the “TM” or “SM”, as
applicable, symbol to be placed adjacent to each unregistered Licensed Mark.

(g) Tully’s shall require its authorized sublicensees, to comply with each of
the Licensed Mark usage standards set forth in this Section VI.

VII. QUALITY CONTROL

(a) Tully’s shall secure and maintain in force all required licenses, permits
and certificates relating to the operation of each Licensed Retail Store and the
operation of any wholesale business pursuant to this Agreement. All commercial
activity of Tully’s at such Licensed Retail Store or wholesale operation
pursuant to this Agreement: (i) shall be carried out in compliance with all
applicable laws and regulations, including, without limitation, any and all
health and safety regulations, or regulations directed at the proper handling of
food and beverages; and (ii) shall be carried out in a manner and of a quality
that is consistent with or better than the manner and quality of such activities
by Tully’s prior to the Effective Date hereof, in any event consistent with the
best practices for a premium coffee retail outlet or wholesale distributor, and
makes commercially reasonable use of advances in science, technology, or methods
of doing business that arise after the Effective Date as necessary to maintain
relative position of the reputation of Tully’s with regard to quality of
licensed activity in relation to competitors .

(b) Tully’s acknowledges that GMCR has the right to control the quality of any
products sold under the Licensed Marks or the nature of packaging or advertising
used under or otherwise associated with the Licensed Marks, or any other
permissible licensed uses of the Licensed Marks by Tully’s under this Agreement,
in order to protect GMCR’s rights in the Licensed Marks and the public
perception of the Licensed Marks.

(c) From time to time, but not more often than [***], and upon reasonable
notice, GMCR shall have the right to appoint an independent inspector at its
sole expense to conduct inspections, during normal business hours and without
disruption to Tully’s business and operations, for the sole purpose of ensuring
that Tully’s is complying with its obligations under this Agreement; provided,
however, that Tully’s may require any such independent inspector hired by GMCR
to execute a commercially reasonable confidentiality agreement prior to
conducting any inspection in order to protect Tully’s trade secrets and
confidential and proprietary information.

 

Portlnd2-4766999.2 0027692-00002   5  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

(d) At the request and expense of GMCR, Tully’s shall provide to GMCR a
commercially reasonable number of Licensed Products, Other Coffee Products, any
Promotional and Advertising Material or merchandising items or reasonable
facsimiles thereof, and other tangible items exploited by Tully’s pursuant to
this Agreement, and, in the event it is not commercially reasonable to provide
such samples, upon prior written notice, shall allow GMCR to inspect and audit
Tully’s activities under this Agreement as set forth above, but solely for the
purpose of confirming the compliance of Tully’s with the quality covenants set
forth herein.

(e) Notwithstanding Tully’s obligations, if GMCR determines in its reasonable
judgment that any use of the Licensed Marks by Tully’s pursuant to this
Agreement may be or is directly or indirectly injurious or prejudicial to the
Licensed Marks, Tully’s shall cease or cause the cessation of such activity
within a reasonable period of time following receipt of written notification
from GMCR.

(f) Tully’s shall require its authorized sublicensees, to comply with each of
the quality control requirements set forth in this Section VII, and similar
provisions in the parties’ Supply Agreement, titled Adherence To Standards, set
forth in Section VII of that agreement.

VIII. APPROVALS OF PROMOTIONAL AND ADVERTISING MATERIAL

(a) The parties acknowledge and agree that GMCR shall have the absolute right to
approve Tully’s use of and manner of use of the Licensed Marks in any
Promotional and Advertising Material. Tully’s shall retain creative control over
all other elements of such Promotional and Advertising Material.

(b) When Promotional and Advertising Material is in the form of modifications of
previously approved Promotional and Advertising Material, and it does not alter
in any way the representation of the Licensed Marks on such Promotional and
Advertising Material, Tully’s shall submit such materials to GMCR, and GMCR
shall approve or disapprove such Promotional and Advertising Material with ten
(10) business days of such receipt. If GMCR has not responded to any submission
by the 11th day after such receipt, the submitted Promotional and Advertising
Material shall automatically be deemed to have been approved, unless otherwise
notified or if the submission has been approved subject to changes, then the
submission shall be deemed approved only if the changes are made to the
satisfaction of GMCR.

(c) If Tully’s Promotional and Advertising Material are not modifications of
previously approved Promotional and Advertising Material, upon receipt of such
materials, GMCR shall approve or disapprove them within thirty (30) calendar
days. If GMCR has not responded to any submission by the 31st day after such
receipt, the submitted Promotional and Advertising Material shall automatically
be deemed to have been approved unless otherwise notified or if the submission
has been approved subject to changes, then the submission shall be deemed
approved only if the changes are made to the satisfaction of GMCR.

 

Portlnd2-4766999.2 0027692-00002   6  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

(d) Tully’s shall require its authorized sublicensees, to comply with each of
the approvals requirements set forth in this Section VIII.

IX. WEBSITES

Tully’s shall ensure that all websites operated by Tully’s under this Agreement
are consistent in all material respects with any appearance and design elements
provided by GMCR, and at all times consistent with any brand concept conveyed by
GMCR. GMCR shall have the right to inspect the websites at its discretion, and
if, in GMCR’s sole discretion, an element of Tully’s websites does not conform
to the standards provided by GMCR, GMCR may demand that element be immediately
removed. Upon such demand, Tully’s shall have twenty-four (24) hours to remove
the offending element.

X. SECONDARY VENDORS

(a) During the Term of this Agreement, Tully’s shall be permitted to source the
Licensed Products through other suppliers (“Secondary Vendors”) only upon
(i) termination of the Supply Agreement or (ii) the conditions set forth in the
Supply Agreement. All Secondary Vendors shall meet GMCR’s quality and service
standards for sourcing, roasting, packaging, labeling, storage and
transportation of coffee, and such other standards or specifications as
reasonably established by GMCR from time to time (the “Roasting Standards”), and
all applicable quality standards and compliance with law and regulation
provisions set forth in this Agreement. GMCR shall have the right to reject any
Secondary Vender selected by Tully’s to roast or, as applicable, package coffee
beans if GMCR reasonably determines that such vender does not have the financial
capacity, proper facilities, expertise or experience to perform all of the
functions required to deliver packaged roasted coffee beans and ground coffee to
the Roasting Standards. Prior to Tully’s commercial sale of any Licensed
Products supplied by a Secondary Vender under this Agreement and the License
Agreement, samples of such products and any applicable packaging shall be sent
to GMCR, and GMCR shall have the right to reasonably reject any product or
packaging that fails to meet GMCR’s quality standards.

(b) Prior to becoming a Secondary Vendor, any prospective Secondary Vendor must
agree that from time to time, but, absent evidence of a default in meeting
GMCR’s quality standards, not more often than twice each Contract Year upon
reasonable notice, GMCR shall have the right to appoint an independent inspector
at its sole expense to conduct inspections, during normal business hours and
without disruption to Secondary Vendor’s business and operations, for the sole
purpose of inspecting that portion of Secondary Vendor’s facility engaged in the
manufacture of the Licensed Products at such time during normal business hours
when production for is taking place; provided, however, that Secondary Vendor
may require any such independent inspector hired by GMCR to execute a
commercially reasonable confidentiality agreement prior to conducting any
inspection in order to protect Secondary Vendor’s trade secrets and confidential
and proprietary information. If any prospective

 

Portlnd2-4766999.2 0027692-00002   7  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

Secondary Vendor refuses to give GMCR such inspection rights, GMCR may either
deny or revoke their status as a Secondary Vendor, as applicable. Prior to
becoming a Secondary Vendor, a prospective Secondary Vendor must also agree to
conduct regular quality control checks to ensure that quality standards are
upheld and agree to provide commercially reasonable reports based on these
checks to GMCR upon request, but, absent evidence of a default in meeting GMCR’s
quality standards, not more often than twice each Contract Year. If any
prospective Secondary Vendor refuses to provide such quality control checks or
consistently fails to provide such commercially reasonable reports GMCR may
either deny or revoke their status as a Secondary Vendor, as applicable.

XI. TERMINATION

(a) Either party may terminate this Agreement upon written notice to the other
party in the event of any breach by the other party of a material obligation
under this Agreement, which the receiving party fails to cure within thirty
(30) days after receiving such notice, or in the event the other party
(i) discontinues its business operations; (ii) makes an assignment for the
benefit of its creditors or an admission of its inability to pay its obligations
as they become due; or (iii) files or has filed against it, a petition in
bankruptcy or any similar proceeding or files any pleading seeking any
reorganization, liquidation, or dissolution under any law, or admits or fails to
contest the material allegations of any such pleading filed against it, or is
adjudicated as bankrupt or insolvent, or a receiver is appointed for a
substantial part of such party’s assets, or the claims of creditors of such
party are abated or subject to a moratorium under any law.

(b) Upon termination of this Agreement for any reason set forth in subsection
(a) above, all rights granted by Tully’s to its sublicensees under this
Agreement shall also immediately terminate, and such sublicensees shall have no
right of recourse against GMCR in any respect with regard to the Licensed Marks
or this Agreement.

(c) Upon any termination of this Agreement, Tully’s shall immediately (i) cease
the sale any Licensed Products licensed under this Agreement, other than in the
ordinary course of business during a period not to exceed sixty (60) days from
the date of termination; and (ii) cease use of the Promotional and Advertising
Materials (excluding, for a period not to exceed sixty (60) days from the date
of termination, labels, containers and packaging), which are in Tully’s
possession or reasonable control. Upon expiration of the sixtieth (60th) day
following termination of this Agreement, Tully’s shall no longer operate any
Licensed Retail Stores under this Agreement.

(d) The provisions of Sections XIII, XVI, XVII of the Agreement shall survive
termination.

 

Portlnd2-4766999.2 0027692-00002   8  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

XII. AUTHORIZATION

Each party represents and warrants to the other party that the execution and
delivery of this Agreement and the performance by the party of obligations
hereunder have been duly authorized by all requisite corporate action and shall
not violate any provision of law, any order of any court or other agency of
government, the certificate of incorporation or bylaws of such party, or any
provision of any indenture, agreement or other instrument to which such party or
any of its properties or assets is bound, or conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
such indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge, restriction, claim or encumbrance of any nature
whatsoever upon any of the properties or assets of GMCR. This Agreement has been
duly executed and delivered by each party and constitutes the legal, valid and
binding obligation of such party, enforceable in accordance with its terms,
subject, as to the enforcement of remedies, to the discretion of the courts in
awarding equitable relief and to applicable bankruptcy, reorganization,
insolvency, moratorium and similar laws affecting the rights of creditors
generally.

XIII. PROTECTION OF RIGHTS

(a) Tully’s agrees to cooperate fully and in good faith with GMCR, at GMCR’s
sole cost and expense, for the purpose of securing and preserving GMCR’s rights
in and to the Licensed Marks, including, but not limited to, executing any
documents and taking any actions at GMCR’s reasonable request to confirm GMCR’s
legal title in and to the Licensed Marks in any jurisdiction. Tully’s will
cooperate with GMCR and will, at GMCR’s reasonable request, take any actions
requested by such GMCR, at GMCR’s sole cost and expense, in connection with the
filing and prosecution by GMCR of such documents in GMCR’s name to register the
Licensed Marks in any jurisdiction and in connection with the maintenance and
renewal of such registrations as may issue.

(b) Each party shall promptly notify the other party of any conflicting use or
any act of infringement, passing-off or unfair competition involving any of the
Licensed Marks. GMCR shall have primary responsibility for and bear the costs of
bringing claims, actions or proceedings (collectively, “Infringement Actions”)
against third parties for infringement of any Licensed Mark. As reasonably
requested by GMCR, Tully’s shall cooperate with GMCR and shall supply such
information and perform such other acts as are reasonably requested by GMCR or
desirable in relation to any such Infringement Actions, provided that GMCR shall
reimburse Tully’s for all out-of-pocket expenses thus incurred. GMCR shall
retain all awards, recoveries and damages arising out of its defense of the
Licensed Marks. Notwithstanding any provision of this Agreement to the contrary,
GMCR may determine, in its sole discretion, which Infringement Actions to
initiate and shall have no obligation to pursue any Infringement Action against
any third party pursuant to this Section XIII.

 

Portlnd2-4766999.2 0027692-00002   9  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

(c) If GMCR (a) determines, in its sole discretion, not to bring any
Infringement Action as provided in Section XIII, or (b) fails to bring an
Infringement Action within thirty (30) days following notice from Tully’s of a
potential infringement of a Licensed Mark, Tully’s may provide notice to GMCR of
its interest in bringing such an Infringement Action. GMCR shall have thirty
(30) days from the date of delivery of such notice to provide notice to Tully’s
that GMCR shall promptly bring an Infringement Action. If GMCR fails to provide
such notice or indicates that it does not intend to bring or pursue an
Infringement Action, Tully’s, at its sole expense, shall be permitted to bring
any such Infringement Action. In such event (i) Tully’s shall keep GMCR advised
of the progress and disposition of such Infringement Action, (ii) GMCR may, at
any time and at its expense, retain separate counsel and appear separately in
the proceedings of such Infringement Action to protect its interest in the
Trademarks, (iii) GMCR shall agree to be a named party in such Infringement
Action to the extent reasonably necessary to establish or maintain jurisdiction
and/or standing in connection with such Infringement Action, and (iv) Tully’s
shall not enter into any settlement that materially impacts any right that GMCR
retains under the Licensed Marks. If Tully’s brings any Infringement Action
pursuant to this Section XIII, it shall retain all awards, recoveries and
damages arising out of such claim or proceeding.

(d) Tully’s shall not during the Term, or thereafter, challenge or attack the
ownership, validity, enforceability or any other rights of GMCR in and to the
Licensed Marks or challenge or attack the validity or enforceability of this
Agreement, and shall not directly or indirectly assist any third party to do the
same.

XIV. MAINTENANCE OF LICENSED MARKS

(a) Except where, in GMCR’s reasonable good faith judgment, the expiration,
abandonment or invalidation of the Licensed Mark would not materially adversely
affect the rights granted under this Agreement, GMCR shall at its own expense
(i) maintain its rights in and to the material Licensed Marks, including all
applicable registrations and applications, in all material respects; and
(iii) not do any act, or omit to do any act, whereby any material Licensed Marks
may expire prematurely or become abandoned or invalid.

(b) In the event that GMCR decides not to so maintain or renew such
registrations and, as a result, such registrations would expire or be abandoned,
GMCR shall provide advance notice of no less than thirty (30) days to Tully’s
such that Tully’s shall be permitted at its own expense to acquire and maintain
such Licensed Marks in its own name and for its own account, and GMCR shall
waive any objections to any such registration. GMCR agrees to timely execute and
return any assignment or other document requested by Tully’s to effect, record,
secure or otherwise implement such a transfer.

 

Portlnd2-4766999.2 0027692-00002   10  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

XV. UPDATING THE LICENSED MARKS

(a) GMCR may develop derivatives or new variations of the Licensed Marks, or
combine the Licensed Marks with other marks, designs, names, styles words or
branding (“New Marks”). All New Marks shall be and are owned exclusively and
entirely by GMCR (including all goodwill associated therewith), and shall be
deemed Licensed Marks governed by the terms of this Agreement.

(b) GMCR shall, in its sole discretion, determine the branding strategy of the
Licensed Retail Stores, including without limitation changing or updating the
styles of the Licensed Marks, or deciding which Licensed Marks should be used
predominately at the Licensed Retail Stores. To maintain the consistency of the
brand, Tully’s shall comply with GMCR’s branding strategy; provided, however,
Tully’s shall have sixty (60) days to sell off any items that no longer comport
with GMCR’s branding strategy. Tully’s shall not be required to replace
permanent signage or fixtures during their useful life unless GMCR pays for such
modifications.

XVI. INDEMNIFICATION

(a) Subject to the terms and conditions of this Agreement, each party shall
indemnify, defend, and hold harmless the other party, and each of its
subsidiaries, officers, directors, employees, agents and representatives from
and against any liability, losses, damages, claims, costs and expenses
(including reasonable fees of attorneys and other professionals and court costs)
(collectively, the “Liabilities”) arising out of or connected with any third
party claim: (i) resulting from any breach of any warranty, representation,
covenant or other obligation under the Agreement by the indemnifying party, and
(ii) the negligence or willful misconduct by the indemnifying party, or its
subsidiaries, officers, directors, employees, agents or representatives.

(b) Tully’s shall further indemnify, defend and hold harmless GMCR, and each of
its subsidiaries, officers, directors, employees, agents and representatives
from and against any Liability as a result of any third party claims arising
from (i) Tully’s operation of Licensed Retail Stores and wholesale operations
pursuant to this Agreement, including any third party claims for product
liability (except for such claims GMCR will indemnify Tully’s pursuant to the
Supply Agreement); and (ii) Tully’s use of the Licensed Marks; including without
limitations (A) the sale of any items bearing one or more of the Licensed Marks
and (B) Tully’s use or distribution, by it or any of its agents, of Promotional
and Advertising Material prepared by, for or on behalf of Tully’s, and bearing
one or more of the Licensed Marks; except, however, claims to the extent arising
in connection with any material breach of the representations or warranties made
by GMCR hereunder or in connection with a material breach of GMCR’s obligations
hereunder.

(c) As a condition to a party’s obligation to indemnify, defend and hold
harmless hereunder against a claim arising out of a third party claim, the other
party shall (i) provide

 

Portlnd2-4766999.2 0027692-00002   11  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

prompt written notice of any claim giving rise to any Liability; (ii) tender
control of the defense and settlement of any such claim to the indemnifying
party (such other party being able to participate in the defense of any such
claim at such other party’s own expense), but provided that the indemnifying
party may not agree to a settlement of a claim without the prior consent of the
indemnified party, which shall not be unreasonably or untimely withheld; and
(iii) provide such reasonable cooperation as the indemnifying party requests.

XVII. CONFIDENTIALITY

(a) The parties acknowledge that each may provide to the other, or that in the
course of its dealings with the other, may learn of or discover certain
confidential proprietary and/or trade secret information and material, or other
information which is deemed by the other to be confidential, including, without
limitation, the price for the Licensed Products and other confidential financial
information, confidential market research, confidential plans for future
products, confidential information regarding the sourcing of coffee and supply
chain management, proprietary packaging design or know how, product recipes and
formulations and other confidential information or materials (collectively the
“Confidential Information”). For clarity, the parties agree that all
Confidential Information pertaining to Licensed Products, including, without
limitation, supply chain information and recipes, formulas, and production
know-how pertaining to Licensed Products, acquired or to be acquired by GMCR in
connection with the transactions contemplated under the Transaction Agreement or
otherwise in the possession, custody or control of GMCR is and shall be
Confidential Information owned by GMCR subject to the terms of this Agreement.
With regard to Confidential Information, the parties acknowledge and agree that
unauthorized disclosure or use, whether intentional or unintentional, of any of
the Confidential Information may be detrimental to the other. Accordingly, the
parties agree as follows, subject to the limitations and exceptions set forth
below:

(i) Not to use any of the Confidential Information of the other party for any
purpose other than in connection with this Agreement without the other party’s
prior written consent.

(ii) To maintain all of the Confidential Information of the other party in
confidence and not to disclose any portion of such Confidential Information to
any person or entity other than its representatives (which term shall include
its’ directors, officers, employees, attorneys, agents and advisors) who are
authorized to use the information for permitted purposes and who are bound to
maintain the confidentiality of such Confidential Information consistent with
this Agreement, without the other party’s prior written consent. The disclosing
party shall remain responsible for the actions and disclosures of its
representatives.

(b) The obligations pursuant to this Section shall not apply to:

 

Portlnd2-4766999.2 0027692-00002   12  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

(i) Confidential Information already known to the other party or to others not
bound by a duty of confidentiality or such Confidential Information is or
becomes publicly available, in each case, through no fault of the other party
from a person who is not otherwise bound by an obligation of confidentiality
with respect to such Confidential Information; or

(ii) Confidential Information that the party is required by law or regulatory
authority to produce or to disclose, provided that the party provides notice to
the other party before making such disclosure and, at the other party’s request
and expense, cooperates in any effort by the other party to obtain a secrecy
agreement or protective relating to such disclosure.

XVIII. [***]

XIX. MISCELLANEOUS

(a) This Agreement is personal to Tully’s, and Tully’s shall not assign any of
its rights or delegate any of its obligations under this Agreement without the
prior written consent of GMCR, which consent may be withheld for any reason.
Without the consent of Tully’s, GMCR may freely assign its rights under this
Agreement and delegate its obligations under this Agreement, in whole or in
part, to any Affiliate if such Affiliate shall assume GMCR’s obligations under
this Agreement in writing. Each party hereto may assign this Agreement to any
purchaser or other successor in title upon a Change of Control in or to all or
substantially all of it business or of any discretely operated subsidiary or
line of business, provided that such right to assign shall be conditioned on the
third party acquiring control pursuant to such transaction providing
commercially reasonable written assurances to the other party acknowledging that
it is bound by and obligated to fulfill the obligations of the assigning party
hereunder as though such third party were an original party hereto. Any attempt
to assign or transfer this Agreement or any portion thereof in violation of this
section shall be void, and shall give rise to an immediate right of termination
to the other party.

(b) All notices and other communications shall be in writing and shall be deemed
duly given (i) the date of delivery to the address for notice by a widely
recognized express delivery service with established tracking capability (such
as DHL, UPS, or FedEx); or (ii) the date of transmission by telecopy, email or
other electronic transmission service to the address for notice, provided that
confirmation of delivery is received by the sender and a copy is also sent the
same business day by postage paid, first-class mail. The address for notice for
each party is set forth below: Either party may change its address for service
of notices hereunder by written notice to the other party in accordance with
this Section.

 

Portlnd2-4766999.2 0027692-00002   13  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

Notices to “GMCR”:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, Vermont 05676

Attention: Fran Rathke

Telephone: 802-244-5621 x1300

Facsimile: 802-244-6566

Notices to “Tully’s”

TC Global, Inc.

3100 Airport Way South

Seattle, WA 98134

Attention: Andy Wynne

Telephone: 206-292-5059

Facsimile: 206-233-2077

(c) GMCR is an independent contractor engaged by Tully’s to grant certain
licenses under this Agreement. Nothing in this Agreement shall make either party
the legal representative, agent, employee, owner or partner of the other nor
shall either party have the right or authority to assume, create or incur any
liability or obligation of any kind, express or implied, against, in the name of
or on behalf of, the other party.

(d) This Agreement, the Transaction Agreement and the Supply Agreement
constitute the entire agreement and understanding between the parties regarding
the subject matter hereof, and supersedes and merges all prior discussions and
agreements between them relating thereto. No waiver, modification or amendment
to this Agreement shall be valid unless in writing, signed by the parties
hereto.

(e) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible, or, in
the event a party seeks to enforce this Agreement in the absence of such a
negotiated modification, the court shall construe and enforce this Agreement as
though the illegal or

 

Portlnd2-4766999.2 0027692-00002   14  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

unenforceable provision were excluded from the contract, and interpreting the
remaining and enforceable provisions in such manner as to give effect to the
original intentions of the parties consistent with requirements of law.

(f) This Agreement may be executed by facsimile and in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

(g) The parties agree that there are no third party beneficiaries to this
Agreement or any part or specific provision of this Agreement unless
specifically stated herein. This Agreement is solely for the benefit of GMCR and
Tully’s and is not intended to confer any rights or benefits to any third party.

(h) The parties agree that the provisions of this agreement, with the exception
of Section XVII hereof, which shall only be effective and binding upon
execution, are expressly conditional upon the successful closing and completion
of the transactions contemplated by the Transaction Agreement and the failure of
such transactions to be successfully completed and closed pursuant to the terms
of the Transaction Agreement shall rescind this Agreement in all respects and
render this Agreement and its terms null and void.

(i) This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, of the United States of America
without regard to any applicable conflict of law or choice of law rules. The
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to apply to a court of competent jurisdiction for an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity. In addition,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of any New York court in the event any dispute arises out of this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement in any
court other than any New York court and (d) waives any right to trial by jury
with respect to any action related to or arising out of this Agreement. The
prevailing party in any such action, and in any appeal thereof, shall be
entitled to recover its reasonable attorney’s fees and costs incurred in such
proceeding.

(j) With the exception of those representations and warranties expressly made
herein, the parties make no, and hereby disclaim all, representations or
warranties, express or implied including without limitation to any warranty of
title, non-infringement, merchantability, fitness for a particular purpose or
arising by custom or trade usage.

 

Portlnd2-4766999.2 0027692-00002   15  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

(k) UNDER NO CIRCUMSTANCES SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED INCOME, LOST REVENUES OR LOST PROFITS), ARISING FROM ANY CLAIM
RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED ON WARRANTY, CONTRACT,
TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF AN
AUTHORIZED REPRESENTATIVE OF THE PARTY IS ADVISED OF THE POSSIBILITY OR
LIKELIHOOD OF SUCH INJURY, DAMAGE OR EVENT.

[Remainder of page intentionally left blank. Signature page follows.]

 

Portlnd2-4766999.2 0027692-00002   16  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
hereinabove written.

 

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:  

 

Name:   Title:   TC GLOBAL, INC. F/K/A TULLY’S COFFEE CORPORATION By:  

 

Name:   Title:  

[Signature Page to License Agreement]

 

Portlnd2-4766999.2 0027692-00002    



--------------------------------------------------------------------------------

Schedule A

Business Names

TULLY’S

TULLY’S ROASTER OF FINE COFFEE

BELLACCINO

Portlnd2-4766999.2 0027692-00002



--------------------------------------------------------------------------------

Schedule B

Trademarks

See Attached.

Portlnd2-4766999.2 0027692-00002



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

 

Schedule C

Domains

For six months from the Effective Date only: (i) MYTULLYSCARD.COM
(ii) TELLTULLYS.COM and (iii) TULLYS.COM/CARD. Tully’s right to use the Licensed
Marks, subject to the terms and conditions of this Agreement, in connection with
the operation of (i) MYTULLYSCARD.COM (ii) TELLTULLYS.COM and
(iii) TULLYS.COM/CARD shall immediately terminate six (6) months from the
Effective Date of this Agreement.

 

Portlnd2-4766999.2 0027692-00002    